 PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.413IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring inconnection with the operations of the Respondent described in section 1, above, havea close, intimate,and substantial relation to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices byrefusing on and after September 12, 1960,4to bargain with the Union, the statutorybargaining representatives of its employees in an appropriate unit,itwill be recom-mended that on request the Respondent bargain with the Union on all proposalswhich raise bargainable issues, and,if an understanding is reached,embody suchunderstanding in a signed agreement.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section 2(5) of theAct.2.All salariedclerical and technical employees at Respondent's Sunnyvale, Cali-fornia, plant, including clerical employees of its accounting department,and exclud-ing confidential secretaries,confidential salaried payroll clerks, industrial relationsdepartment personnel,buyers, professional employees,and supervisors as definedin theAct, constitutedat all times material herein,and now constitute,a unit ap-propriate for purposes of collective bargaining within the meaning of Section 9(b)of the Act.3.TheUnion wason August18, 1960,and at all times since has been the ex-clusive representative of all employees of the Respondent at its Sunnyvale, Cali-fornia, operation,in the aforesaidappropriateunit for the purposes of collectivebargaining within the meaning of Section9 (a) of the Act.4.By refusing on and after September12, 1960,to bargaincollectivelywith theUnion as exclusive representative in the aforesaid appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.5.By the said refusal to bargain,the Respondent interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteed them in Section 7 of theAct, and therebyengaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]*The date on which Respondent's position found herein to constitute a refusal to bar-gain was defined and announced to the Union's negotiators.PontiacMotors Division,GeneralMotors CorporationandWallace R.O'Neil.Case No. 7-CA-&363. July 25, 1961DECISION AND ORDEROn June 27, 1960, Trial Examiner Reeves R. Hilton issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed in itsentirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-132 NLRB No. 11. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, together with a supporting brief; the Respondentfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in this case, including the exceptionsand the briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the limited extent consistentwith our decision herein.The facts, set forth more fully in the Intermediate Report, arebriefly as follows : On April 10, 1959, the Respondent posted a noticerequiring all third-shift machine repairmen to work a partial shiftovertime.These men preferred that fewer men be called in to work acomplete shift of 8 hours.During their lunch hour they met withO'Neil, their union committeeman, and questioned him as to the possi-ble penalties if they refused to accept overtime work.To all suchquestions O'Neil replied that the men should work or they would besubject to disciplinary action by Respondent.The men reported forwork, as directed, and completed the partial shift.Thereafter two ofthem were requested by their foreman to work beyond 3:30 a.m. tocomplete a specific project.They and other repairmen, who wererequested to work, refused.O'Neil, who was not personally involvedin the dispute over overtime, was requested by company officials topersuade the men to return to work. O'Neil replied that the requestcame too late for him to effectuate it.As he left the premises, however,he spoke to several repairmen individually and informed them that hehad been reminded by the Employer of his duty as a committeeman,and that they should return to work.As a result of his failure topersuade the men to return to work, O'Neil was discharged by Re-spondent for violating the "no-strike" clause of the contract.O'Neilimmediately filed a grievance, which was carried to 'step 2 of the con-tract grievance procedure.The grievance was settled by the reductionof O'Neil's discharge to a 30-day disciplinary layoff.The issue before the Board is whether Respondent could lawfullydiscipline O'Neil for failure to fulfill what the Respondent consideredhis obligation as a union committeeman.We do not agree with the Trial Examiner that this case is governedbySpielberg Manufacturing Company,112 NLRB 1080. Nor do weagree with our dissenting colleague that the dispute herein was "solelyone of contract interpretation."The pertinent provision of the con-tract follows :The Union will not cause or permit its members to cause nor willany member of the union take part in any strike or stoppage. . . .The Corporation reserves the right to discipline any employeetaking part in any violation of this section. PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.415It is conceded that O'Neil neither caused nor took part in the workstoppage of the machine repairmen.Accordingly, we are unable toconclude that this provision of the contract, interpreted reasonablyand in good faith,' provided a lawful basis for the discipline of O'Neil.We need not and do not reach the question whether the Union, bycontract, could properly subject its committeemen to employer dis-cipline arising solely out of their union stewardship as distinguishedfrom their conduct as an employee. Certainly, the "no-strike" pro-vision, set forth above, is not a waiver of this statutory right.The Board has been charged by Congress with the initial responsi-bility of determining whether or not an alleged violation of Section8(a) (3) has occurred. In the exercise of this responsibility the Boardcannot leave O'Neil where it finds him. The issue involves not onlythe right of O'Neil but of all other employees similarly situated to befree from employer discipline for their union activity.This is not aminor factual question which, as in theSpielbergcase, had been re-solved by an arbitrator.No impartial arbitrator has ruled in thiscase.A grievance, carried through step 2 of a grievance procedure, ishardly a substitute for an arbitration proceeding.The Board may notabdicate its exclusive juridiction over unfair labor practices merelybecause an unlawfully discharged employee has attempted to get hisjob back by dealing directly with the offending employer.As we are satisfied that O'Neil was initially discharged and thendisciplined as a consequence of his union stewardship, we find thatRespondent violated Section 8 (a) (3) and (1) of the Act by engagingin such conduct.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pontiac MotorsDivision, General Motors Corporation, Detroit, Michigan, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft, andAgricultural ImplementWorkers ofAmerica, AFL-CIO, and its Local 653 by discriminatorily dischargingor disciplining any of its employees with regard to hire, tenure, or anyother term or condition of employment except as authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.(b) In any like or related manner interfering with, restraining, or-coercing employees in the exercise of the right of self-organization, toform labor organizations, to join or assist International Union, United1Cf.MortonSalt Company,110 NLRB 1402. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,AFL-CIO, and its Local 653, to bargain collectively throughrepresentatives of their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act, or to refrain fromany and all such activities, except as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Rescind the 30-day disciplinary layoff imposed upon WallaceR. O'Neil and make him whole for any loss of pay suffered as a resultof the discrimination against him.(b)Preserve and, upon request, make available to the Board, or itsagents, for examination or copying, all payroll records, social-securitypayment records, timecards, personnel records and reports, and allother records helpful in analyzing the amount of backpay due.(c)Post at its plant in Detroit, Michigan, copies of the noticeattached hereto marked "Appendix." 2 Copies of such notice, to befurnished by the Regional Director for the Seventh Region, shall, afterbeing signed by Respondent's authorized representative, be posted bythe Respondent immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees are customarilyposted, and maintained for a period of 60 consecutive days.Reason-able steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.MEMBER LEEDOM, dissenting :Unlike my colleagues, I would affirm the Trial Examiner and dismissthe complaint. It is clear that, after investigating the circumstancessurrounding the walkout, Respondent discharged O'Neil on the groundthat, under the current bargaining agreement, O'Neil had an affirma-tive duty, which he failed to assume, to take positive action, as manage-ment requested, to halt the strike.The contract "no-strike" clauserelied upon by Respondent providesinter alianot only that employeeswill not engage in a work stoppage but also that the Union will not"permit its members to cause . . . any strike or stoppage." 9 It also2In the eventthat this Order is enforced by a decreeof a UnitedStates Court ofAppeals, thereshall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Courtof Appeals,Enforcing an Order.".8In this connection,as foundby the TrialExaminer,O'Neil in thecourse of leavingthe plant at the end of his shift told several strikers thatthe Companyhad remindedhim of his obligation as committeeman to avert work stoppages but he failed to assert him-self further to get the men back on the job. PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.417gives management the right to discipline an employee for violating itsprovisions.Consequently, the basic issue raised in this case is, as Isee it, one involving the interpretation of the contract; that is, whetherRespondent had the right under the contract to discipline employeeO'Neil for his failure to take certain action to terminate the walkoutwhere, as here, O'Neil was a union committeeman and the union hadundertaken not to permit its members to cause any strike or workstoppage.The Board has long held that it will not effectuate the policies ofthe Act for it to police collective-bargaining agreements by attempt-ing to resolve disputes over their meaning and administration.'Themajority, in fact, realizes that it is faced with a question of contractinterpretation but seeks to avoid the Board's hands-off policy in thisfield by stating it is "unable to conclude that . . . the contract, in-terpreted reasonably and in good faith, provided a lawful basis forthe discipline of O'Neil."There is not one scintilla of evidence thatRespondent in interpreting the contract, as it did, was not acting ingood faith.The only basis for the majority view is, apparently, itsdisagreement with Respondent's interpretation of the contract.Yet,the facts clearly show that Respondent's construction of the agree-ment was not unreasonable. In support of its position, Respondentplaced in evidence several arbitration awards rendered by impartialumpires, interpreting the "no-strike" clause and similar provisionsin previous contracts.Though these awards did not present questionsidentical to the one here, they all give substance to Respondent's claimthat union committeemen have, under such contractual terms, anaffirmative responsibility to avert work stoppages and that the com-pany may properly discipline a committeeman for failing to act inaccord with those responsibilities .5Furthermore, at the grievancesessions which processed O'Neil's discharge, the Union did not main-tain that O'Neil was innocent of any dereliction in his responsibilitiesunder the contract and only contended that the penalty imposed wasexcessive.A settlement, suggested by the Union, was negotiated, re-ducing the discharge to a 30-day layoff. Consequently, Respondent'sinterpretation is supported not only by the umpires, whose job it isto construe the agreement, but also by the Union, a party to the con-tract.The dispute then is one solely of contract interpretation and thereis clearly no basis for concluding the Respondent's interpretation wasunreasonable or not made in good faith.Under these circumstances,4Morton Salt Company,119 NLRB 1402,1403; see also,National Dairy ProductsCorporation,Detroit Creamery Division,126 NLRB 434;United Telephone Company ofthe West and United Utilities,Incorporated,112 NLRB 779.6 SeeWestmoreland Coal Company,117 NLRB 1072, 1075, in which the Board statedthat arbitration awards, which interpret the contract and are final and binding on theparties are"as much a part of the contract . . . as if written inHunt pro tunc." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDI can perceive no useful purpose in this Board's injecting itself into adispute and holding, in effect, that the parties, themselves, misinter-preted their contract.Thus, in accord with established practice, Iwould dismiss the complaintsCHAIRMAN MCCULLOCH and MEMBER BROWNtook no part in theconsideration of the above Decision and Order."Like my colleagues,I believe that it is unnecessary in order to decide the case toreach the issue of the applicability ofSpielberg Manufacturing Co., supra,to the settle-ment agreement herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT discourage membership in International Union,United Automobile, Aircraft and Agricultural Implement Work-ers of America, AFL-CIO and its Local 653, by discriminatorilydischarging or disciplining any of our employees with regard tohire, tenure, or any other term or condition of employment, ex-cept as authorized by Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce any of our employees in the exercise of the rightof self-organization, to form labor organizations, to join orassist InternationalUnion, United Automobile, Aircraft andAgricultural Implement Workers of America, AFL-CIO and itsLocal 653, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the Act, or to refrain fromany and all such activities, except as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL rescind the 30-day disciplinary layoff imposed uponWallace R. O'Neil and make him whole for any loss of pay suf-fered as a result of the discrimination against him.PONTIAC MOTOR DIVISION,GENERAL MOTORS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material. PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.INTERMEDIATE REPORT419STATEMENT OF THE CASEUpon a charge filed by Wallace R. O'Neil, the General Counsel of the NationalLabor Relations Board, through the Regional Director for the Seventh Region (De-troit,Michigan) issued a complaint dated November 20, 1959, alleging that the Re-spondent has engaged in and isengagingin unfair labor practices in violation ofSection 8(a)(3) and (1) of the Labor-Management Relations Act, as amended.In its answer the Respondent admits certain allegations of the complaint but deniesthe commission of any unfair labor practices.Pursuant to notice a hearing was heldon March 14 and 15, 1960, at Detroit, Michigan, before the duly designated TrialExaminer.All parties were present and were afforded opportunity to adduceevidence, to examine and cross-examinewitnesses,to present oral argument and tofilebriefs.Counsel presented oral argument at the conclusion of the case and onMay 23, 1960, counsel for the Company filed a brief which I have considered.1.THE COMPANY'S BUSINESSThe pleadings show that General Motors Corporation is a Delaware corporationand maintains plants in various States including Pontiac Motor -Division plant inPontiac, Michigan, where it manufactures automobiles and automotive parts. In thecourse of its business the Company ships goods valued in excess of $1,000,000, fromits plant in Pontiac, Michigan, directly to places located outside the State of Michi-gan.I find the Company is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONSINVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, AFL-CIO, and Local 653are labor organizationswithin themeaning of Section2(5) of the Act. The International and Local 653 are not partiesto thisproceeding.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that about April 15, 1959, the Company discharged WallaceE. O'Neil, and about April 17, 1959, reduced the discharge to a 30-day disciplinarysuspension,because of his position as union committeeman and his membership inand activities on behalf of the Union.The Company in its answer admits the dis-charge and suspension of O'Neil but avers the action -was directed against O'Neil fornondiscriminatoryreasons,namely becausehe engagedin conduct in violation of theno-strikeclause of an existingagreement.B. PreliminarystatementThe International and the Company have an agreement effective from October 2,1958, to August 31, 1961, covering hourly rated production and maintenance em-ployees ina bargainingunit covering the Company's various plants throughout thecountry including the Pontiac plant.Local 653 exercises jurisdiction over the em-ployees in the bargaining unit at the Pontiac plant.The Pontiac plant employs about 9,500 employees.However, the issue in thiscase is whethernine machinerepairmen concertedly refused to work overtime in vio-lation of the no-strike clause of the agreement and whether Wallace R. O'Neil, ma-chine repairman-floorman, carried out his responsibilities as committeeman of Local653 concerning the concerted refusal to work overtime.All of these individualswere, and are, employed in the bargaining unit.At all times material herein the persons listed below held the positions appearingopposite their respective names:Joseph H. Shimmick, Assistant Personnel DirectorWilliam Killen, Assistant Master MechanicRobert Schons, Labor Relations RepresentativeDallas Avery, ForemanC. The events leading to the imposition of disciplinary penalties againstthe machine repairmen and O'NeilO'Neil and the repairmen were employed on the midnight or third shift and theoccurrences herein took place in April 1959.O'Neil worked in the air tool crib, anarea enclosed by a wire fence, where air tools and parts were kept.614913-62-vol. 132-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Friday,April 10,a notice was posted on the timeclock that the machine repair-men would work 61/2 hours on Saturday night, at overtime rates.Herman Sonnen-berg, a machine repairman,complained to Avery that it was inconvenient to work61/a hours and that the Company should call in fewer men and give them an 8-hourshift.This led to an argument, in which others joined, and when Sonnenberg askedthatO'Neil be called in, Avery refused to discuss the matter any further.During the luncheon hour the machine repairmen held a meeting for the purposeof discussing the Saturday overtime work.According to O'Neil, the men reportedthey had had an argument with Avery regarding the overtime hours and they tookthe position that they wanted a partial shift on an 8-hour basis instead of a 61/2-hourshift for the entire crew.When the men declared they did not want to report onSaturday, O'Neil told them they had bettercome inor they would be subject topenalty.They then decided to come in.O'Neil admitted the question of whetherthe men would work beyond 61/2 hours was "left up in the air," although he "didn'tthink that would be part of any trouble." In this connection O'Neil told Evan Hum-phrey that he would be subject to penalty if he refused to work more than 61/2 hourson Saturday.Humphrey testified the men agreed they would not work more than 61/2 hoursalthough O'Neil stated they better work if requested.On this subject Daviel Neff said, "There was no particular agreement. It wasgeneral discussion,general understanding,"they would not work beyond 61/2 hourson Saturday.O'Neil admitted that neither the meeting nor the subsequent refusal to work over-time was authorized by the Union.1.The occurrences of April 11 and 12On Saturday, April 11, all the machine repairmen and O'Neil reported for theirshift; six of the men, plus O'Neil,worked in the motor plant from 8:30 p.m. to3:30 a.m.,while three men worked in the axle plant from 9 p.m. to 4 a.m.Killen testifiedAverytelephoned him early Sunday morning to report he washaving difficulty getting two machine repairmen to work overtime,so he went tothe plant, arriving about 2:30.Avery explained he needed two men to work over ona particular job, for an indefinite time, in order that it might be completed by the dayshift.Neff and Schuler were working on this job but refused to put in any overtime.About 3 o'clock Killen, with Avery, went to the job and Killen asked Neff andSchuler to work over but Neff said he was not feeling well and Schuler stated hehad told his wife he would be home early.Killen then ordered them to work over-time but they refused to do so.As Killen had heard rumors Saturday morning thatthe repairmen were "unhappy" with the 61/2-hour shift, he telephoned Shimmick toadvise him that there was a possibility of a concerted refusal by the repairmen towork overtime.Shimmick suggested that he contact other repairmen and bothagreed if there was any indication of concerted action Killen should see the com-mitteeman and remind him of his responsibilities under the agreement.The con-versation ended with Killen stating he would keep Shimmick advised of developments.Killen and Avery then went to the place where Sonnenberg was working and whenKillen directed him to work overtime Sonnenberg declined because his wife was tomeet him at the gate.Avery offered to inform his wife that he was working late'andto ride Sonnenberg home at the end of his shift, but Sonnenberg still refused to workover.Killen and Avery were unable to locate the other repairmen in the motorplant.However, Killen stated Avery had already talked to these men and they hadrefused to work overtime.Neff and Sonnenberg did not deny Killen's testimony, infact Neff admitted he told Avery, "that d was sick, and why should I be a heel andwork over, and then he [Avery] left right away."Between 3:26 and 3:29 Killen, accompanied by Avery, went to the air tool cribto talk to O'Neil.There is no serious dispute between Killen and O'Neil regardingtheir conversation and subsequent events.Killen stated the machine repairmen haddeclined to work overtime and it appeared that there was a concerted refusal on thepart of the men to work more than 61/2 hours. Killen told O'Neil it was his responsi-bility to tell the men to go back to work.O'Neil said this is a fine time to tell him,that the men were going home and he did not see where he could do anything.Atthat point Killen left the tool crib to take a telephone call from Shimmick in thetoolroom office and O'Neil left to punch out at the timeclock.The crib, office, andtimeclock are all in the immediate area. In short, Killen informed Shimmick itlooked like a concerted refusal to work overtime and while he had spoken to O'Neil,he made no effort to get the men back to work. Killen further stated O'Neil and themen were punching out and Shimmick asked that he call O'Neil to the telephone, PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.421which he did.O'Neil punched out and came to the telephone. Shimmick toldO'Neil it was apparent there was a concerted refusal to work over and it was O'Neil'sduty as a committeeman to order the men to go back to work. O'Neil replied he hadtalked to Killen about the matter and it was then 3:31. Shimmick said he knewthe time and told O'Neil to get out there and talk to the men about coming back.O'Neil said he would go right out but he doubted if he could find anyone since themen leave in a hurry. O'Neil then handed the telephone to Killen and left for theparking lot.Shimmick gave Killen the substance of his conversation with O'Neiland instructed him to watch O'Neil to see what, if anything, he did.As O'Neil came out of the office he met Ronald Smith, alternate committeeman,who inquired what Killen was doing at the plant that hour of the morning. O'Neilexplained there was some trouble getting the men to work overtime.O'Neil sawNeff standing on the mezzanine floor, a short distance away, so he went to Neff andtold him, "I had talked with Killen and Mr. Shimmick right now on the phone andthey had reminded me of my obligation as a committeeman to order him [Neff] togo back to work."Neff said he had refused a direct order from both Killen andAvery, that he was sick and was not going to work overtime.At that point Humphreycame on the scene and O'Neil repeated his remarks to Humphrey.Humphrey statedhe had just told Avery he was not working overtime, that he and his wife had madeplans and he was not changing them. O'Neil then went to the parking lot where hespoke to Sonnenberg as the latter was about to leave in a car driven by another man.O'Neil again repeated the above remarks to Sonnenberg who expressed his opinion ofKillen and Shimmick in strong language and refused to work overtime. Sonnenbergand his companion then drove off. Seemingly, O'Neil then left the plant.O'Neilsaid he was unable to contact the other three men because it was too late.He furtherstated he did not contact the three men in the axle department for the reason hebelieved these repairmen were working the same hours as those in the motordepartment.O'Neil said he had no advance knowledge of any concerted refusal to work overtimeand did not know how many men the Company needed on this occasion. O'Neil wasnot requested to work overtime although earlier that night he declined Avery's offerfor "representation overtime" because he seldom accepted such overtime.'Killen saw O'Neil talk to Neff and Humphrey and walk toward the exit withHumphrey.Killen followed them and observed three unidentified men just outsidethe gate who, upon seeing Killen, hurriedly walked toward the parking lot.Killen returned to the office and he and Foreman Cotton went to the axle depart-ment where he spoke to the three machine repairmen who were scheduled to workuntil 4 o'clock.Both Killen and Cotton directed the men to work over but theyrefused to do so.2.The Company's investigation of the matter; the meeting of April 14 and 15On Monday, April 13, Shimmick talked with Killen and Avery and then instructedthe Company's labor relations representatives to interview the machine repairmenregarding their refusal to work overtime.The same evening or night the representa-tives interviewed the nine machine repairmen and gave Shimmick statements orreports of their respective interviews.The statements 2 or reports uniformly show that the machine repairmen refusedto work overtime for personal reasons.They also disclose that O'Neil did not requestor order any of the men to work over.After receiving the statements or reports Shimmick arranged that Killen andSchons meet with O'Neil, during his work shift commencing midnight Tuesday,April 14, concerning his conduct in the matter. Prior to this meeting, apparently atthe commencement of the shift, the nine machine repairmen were given disciplinarylayoffs for 1 week for their refusal to work overtime.Around midnight Tuesday, O'Neil and Smith, the alternate committeeman, metwith Killen and Schons in Killen's office. Schons, according to O'Neil, stated he hadobtained statements from the repairmen and the meeting was called to hear O'Neil'sside of the story.O'Neil then gave his account of events starting with the meetingof the men on Friday and the occurrences of Saturday night and Sunday morning,substantially as set forth above.During the meeting O'Neil asked to see the state-ments of the repairmen but Killen denied his request.Toward the end of the meeting'According to O'Neil representation overtime is offered to a committeeman in accord-ance with the agreement when 10 or more men are working in his district. The accept-ance of representation overtime is discretionary with the committeeman.2Only two of the men signed statements, Zegelien and Troxell. 422-DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchons said O'Neil had made one mistake, that in speaking to the repairmen he shouldhave told them, "I, as your committeeman, am ordering you back to work," insteadof advising them that Killen and Shimmick had reminded him of his obligation ascommitteeman to order them to go back to work. O'Neil replied he did not considerthis necessary because he had been committeeman for the men for 2 years. Schonsand Killen twice left the meeting and when they returned the second time, about1:10 a.m., Killen informed O'Neil he was discharged and handed him his employ-ment termination slip.The slip which was signed by Killen and Avery stated O'Neilwas, "Discharged for Viol. of Strikes and Stoppages Sect. (Par. 117) of Nat'l Agree.Negative leadershipas a committeeman."O'Neil and Smith immediately wrote out a grievance, or grievances, protesting thedischarge as unjust, poor-faith bargaining in that Killen and Schons refused furtherdiscussion of the disciplinary action and requesting the production of the statementsobtained by management from the repairmen.Killen forthwith denied the grievanceor grievances.-Schons, who had previously interviewed Neff and Zegelien, advised O'Neil that thepurpose of the meeting was to determine whether O'Neil had properly fulfilled hisobligations as a committeeman in the work stoppage situation.O'Neil asked howmany of the machine repairmen had been contacted and Schons stated all of themhad been interviewed. Schons questioned O'Neil about the events of Friday, Satur-day, and Sunday and O'Neil gave the same version as stated above, the gist of itbeing that he did not know of the refusal to work overtime until it was too late to doanything about it.Schons denied making any statement to the effect that O'Neilwould not be subject to penalty if he had directly ordered themen togo back to workin his capacity as committeeman, rather than telling them Shimmick had instructedhim to do so. At the conclusion of the interview Killen and Schons recessed themeeting to consider the matter and following a discussion Schons called Shimmickto inform him of the interview. Shimmick said O'Neil should be discharged andgave instructions as to the wording of the termination notice.Killen and Schonsreturned to the office in about 10 minutes at which time Killen told O'Neil he wasbeing discharged.Schons then left to have a termination notice prepared and whenhe came back to the office Killen was answering a grievance. Schons gave thetermination notice to Killen and left.Killen signed the notice and handed it toO'Neil.Averysigned it sometime later.3.The resolution of O'Neil's grievance under the grievanceprocedure of the contractPursuant to the request of the chairman of the shop committee, the Companyagreed to meet with the committee on the afternoon of April 15, in accordance withstep 2 of the grievance procedure of the contract, which provides for the considerationand resolution of grievance at the shop .committee plant-management level.On thatdate Shimmick met with the full committee, the president of Local 653 and a repre-sentative of the International Union, but they were unable to reach any settlementof the matter.The next day a second meeting was held by the same group, plus anadditional International representative, but again they failed to agree upon a settle-ment.However, on April 17, the parties settled the grievance on the basis of reducingO'Neil's discharge to a 30-day disciplinary layoff.As customary in such cases,Shimmick signed a settlement memorandum, which reads as follows:Without prejudice to the position of either party, the disciplinary discharge ofWallace O'Neil shall be reduced to a thirty day disciplinary layoff for hisnegative leadership in a Machine Repair Department strike situation.O'Neil did not protest the settlement, although step 3 of the grievance procedureprovides for appeals of unadjusted grievances to the Corporation and the InternationalUnion, and step 4 provides for appeals to an impartial umpire.Upon expiration ofthe penalty O'Neil was reinstated and was still employed by the Company.Seemingly, gat the same time the disciplinary 1-week layoff for the machine repair-men was reduced to 3 days.O'Neil admitted he processed his grievance through contract procedures, that hegave no indication to the Union that he would not be bound by the results thereof,that he accepted the benefits of the settlement agreement and did not request anyfurther action or appeal as provided in the grievance procedure.He also stated nomention was made of his waiving his rights under the Act by processing his grievanceunder contract procedure.O'Neil filed the instant charge against the Companyon April 21. PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.423Concluding FindingsFrom the foregoing evidence I find that on Friday, April 10, the machine repair-men were dissatisfied at their having to work a 61/2 -hour shift on Saturday.Accord-ingly, they held a meeting during their luncheon period for the purpose of expressingtheir views on the matter and whether they would report for that shift.O'Neilpointed out the men would be subject to penalty if they failed to report and theydecided they would come in Saturday.The question then arose whether the menwould work more than the posted 6V2. hours.O'Neil asserted there was no finaldecision on that point, that it "was left up in the air," but he did not expect anytrouble in that regard.He also told Humphrey, in the presence of three men, thatHumphrey would be subject to penalty if he refused to work overtime on Saturday.Both Humphrey and Neff testified that the men agreed they would not work morethan 61/a hours on Saturday.The meeting then ended. Subsequent events demon-strate that the repairmen followed the plan adopted at the meeting.Thus, on Satur-day night each man reported for work as scheduled and each man refused a directrequest and order by Killen and Avery to work overtime. I have no difficulty what-ever in finding that the repairmen engaged in a prearranged concerted refusal to workovertime. I am not persuaded by the efforts of the repairmen to create the impressionthat his refusal to work over was prompted by personal reasons, which are flimsy andunconvincing, rather than being a participant in a concerted effort to resist workingbeyond the 61/2 -hour shift.After the repairmen in the motor department had uniformly refused to obeyKillen's order to work over, Killen, a few minutes before quitting time, advisedO'Neil that apparently the men were engaging a concerted effort to refuse to workovertime and it was his responsibility as committeeman to order the men back towork.O'Neil replied this was a fine time to tell him, that the men were goinghome and he did not see where he could do anything. Again, a few minutes later,and immediately after he had punched out, O'Neil had a telephone conversation withShimmick which was substantially a repetition of his conversation with Killen.Following this conversation O'Neil explained the situation to Smith and then toldNeff, Humphrey, and Sonnenberg that Killen and Shimmick had reminded him ofhis obligation as committeeman to order them back to work, but they refused todo so.O'Neil's testimony that he had no advance knowledge of any concerted refusalto work overtime, considered in the light of the events and findings herein, is simplyunbelievable and is, therefore, rejected by me.Thereafter, as detailed above, the Company conducted an investigation of thematter, afforded O'Neil an opportunity to explain his conduct,3 and as a consequenceO'Neil was ultimately given a 30-day disciplinary layoff.There is no evidence, or contention, that O'Neil's discharge and suspension wasmotivated by the Company's opposition to organization or the Union, or hostilitytoward O'Neil. It is the theory of the General Counsel that the evidence showsthat O'Neil neither instigated the stoppage or refusal to work over nor failed totake appropriate measures as committeeman to induce the repairmen to refrainfrom such action.Consequently, as O'Neil, as committeeman, was engaging inprotected activities the disciplinary action assessed against him constitutes an unfairlabor practice, assuming the Company honestly believed he had engaged in mis-conduct in the performance of his duties as committeeman.The General CounselcitesRubin Bros. Footwear, Inc.,99 NLRB 610, to support his position.TheRubinBros.case involved the refusal of the Company to reinstate a striking employeebecause of misconduct during the strike.While recognizing the principle that em-ployees lose their statutory protection by reason of misconduct while participatingin union or concerted activities, the Board enunciated the rule that an employer'sgood-faith belief of misconduct becomes irrelevant if the General Counsel provesat the hearing that in fact no misconduct occurred .48 O'Neil claimed that at the meeting of April 15, Schons said the only mistake he hadmade was his failure to order the men back to work as committeeman. Schons deniedmaking any such statement.From my observation of the witnesses and having alreadyfound O'Neil to be an unreliable person, I reject his testimony on this point and creditSchons' testimony.I also reject his testimony that Avery had signed the terminationslipwhen it was handed to him.4 The Circuit Court of Appeals for the Fifth Circuit denied enforcement of the orderin theRubin Bros.case, 203 F. 2d 486. The Board has expressed disagreement withthe Court'sviews inWichita Television Corporation Incorporated,d/b/a KARD-TV, 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not consider theRubin Bros.case as controlling for the rule established inthat case deals with usual claim of strike misconduct whereas here the question ofwhether O'Neil fulfilled his duties as committeeman arises from an existing con-tractual relationship between the Company and the Union .5 It follows, therefore,that in order to sustain the General Counsel's position I would have to construe thecontract contrary to the interpretation of the parties thereto.Manifestly, I cannotsubstitutemy judgment for that of the Company and the Union on the questionof whether O'Neil displayed negative leadership in accordance with the terms ofthe agreement and prior umpire decisions on that point.Nor can I say that the30-day disciplinarysuspensionwas an unreasonable penalty. InNational DairyProducts Corporation, Detroit Creamery Division,126 NLRB 434, the Board heldthat where the dispute between the Company and the Union was concerned solelywith the interpretation of their contract, and there was no showing the Company'sinterpretation was motivated by union animus or was acting in bad faith, the Boardwas not the proper forum for the parties seeking to remedy an alleged breach ofthe contract.But, granting the rule inRubin Bros.is applicable, I am of the opinionthe record as a whole supports the Company's position that O'Neil exercised nega-tive leadership in the affair.Thus, at the FridaymeetingO'Neil made no effort todissuade the men from carrying out their concerted refusal to work overtime, otherthan to tell Humphrey he would be subject to penalty if he refused to work over.Again, on Sunday morning, when appraised of the stoppage O'Neil took the posi-tion that it was too late to do anything and when pressed by Killen and Shimmickto order the men to go back to work he couched his instructions to three men ascoming from management instead of coming from himself as committeeman. Ifind that by taking disciplinary action against O'Neil under the circumstances herein,the Company did not thereby violate Section 8(a)(3) and (1) of the Act.Company counsel contend that since any issue concerning the disciplinary actionagainst O'Neil was resolved through the grievance procedure of the contract theBoard should decline to exercise jurisdiction in the matter, citingSpielbergManu-facturing Company,112 NLRB 1080, and other authorities. In theSpielbergcase,the Board held the company did not violate the Act by refusing to reinstate fourstriking employees for picket line misconduct where the refusal was based on anarbitration award entered pursuant to agreement between the Company and theUnion.The Board in sustaining the award as a defense to a charge of unfairlabor practices stated:In summary, the proceedings appear to have been fair and regular, all partieshad agreed to be bound, and the decision of the arbitration panel is not clearlyrepugnant to the purposes and policies of the Act. In these circumstances webelieve that the desirable objective of encouraging the voluntary settlementof labor disputes will best be served by our recognition of the arbitrators'award.Here O'Neil initiated the processing of his grievance, acquiesed in the procedureand accepted valuable advantages of the settlement.There is no suggestion what-ever of any unfairness or irregularity in the proceedings.This case differs fromtheSpielbergcase in that the dispute was resolved between management and thelocal union at step 2 of the grievance procedure rather than through the formalityof an umpire's decision or an arbitration award. I do not consider the distinctionimportant.Indeed, I think the representatives of the Company and the Union areto be commended for resolving this issue as they did.Of course, if O'Neil had beendissatisfied with the settlement agreement additional grievance procedures were opento him. Instead of pursuing contract procedures O'Neil filed a charge with theBoard. It strikes me that having rescued his job through the grievance procedure,O'Neil then decided to try his luck with the Board and attempt to collect pay for his30-day suspension. I can find no merit or substance in O'Neil's case. In line withtheSpielbergcase and the facts herein, I find it would not effectuate the policiesof the Act to assert jurisdiction for the purposes of setting aside the settlement agree-ment.6122 NLRB 222, 226, footnote 15; Twenty-fourth Annual Report, p. 63, footnote 51. Insuch circumstances I am bound to follow Board precedent.(The Prudential InsuranceCompany of America,119 NLRB 768, 772-773 )B See :Kennecott Copper Corporation, Ray Mines Division,121 NLRB 801 ;AmericanGilsonate Company,121 NLRB 1514.6During his oral argument the General Counsel stressed the point that the Board'sjurisdiction over unfair labor practices is not restricted by any adjustment or agreementof private parties, citingThomas W. Dant, et al, d/b/a Dant & Russell, Ltd,92 NLRB DURALITE CO., INC.425Upon thebasis of the foregoing findings of fact and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.Theoperations of the Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.TheUnions are labor organizations within the meaning of Section2(5) of theAct.3.TheRespondent has not engaged in unfair labor practices within the meaningof Section 8(a) (3) and(1) of the Act.[Recommendations omitted from publication.]307;Todd Shipyards Corporation, Los Angeles Division, 98NLRB 814; andColumbusIronWorks Company,107 NLRB 1354. The Board recognized and discussed that prin-ciple in theSpielbergcase.While the above cases support the proposition for which theyare cited, I think it sufficient to state that the facts In each of the cases are clearlydistinguishable from the facts found herein.Duralite Co., Inc. and Metal, Plastics, Miscellaneous Sales, Nov-elty and Production Workers Union Local 222, InternationalProduction, Service and Sales EmployeesLocal 485, International Union of Electrical, Radio and MachineWorkers, AFL-CIOandMetal, Plastics, Miscellaneous Sales,Novelty and Production Workers Union Local 222, Interna-tion Production, Service and Sales EmployeesDuralite Co., Inc.andDolores RamosLocal 485, International Union of Electrical, Radio and MachineWorkers, AFL-CIOandDolores RamosLocal 222, Metal, Plastics, Miscellaneous Sales, Novelty andProduction Workers Union, International Production, Serviceand Sales EmployeesandLocal 485, International Union ofElectrical, Radio and Machine Workers, AFL-CIOandDura-liteCo., Inc., Party to the Contract.Cases Nos. 2-CA-6416,2-CB-2518, 2-CA-6505, 2-CB-25°26, and 2-CB-2497.July 25,1961DECISION AND ORDEROn September 6, 1960, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of Section 8(a) (1), (2), (3), and(5) and Section 8(b) (1) (A) and (2) of the National Labor Rela-tions Act, as amended, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, the Respond-ents, Duralite Co., Inc., hereinafter referred to as Duralite, Local 485,International Union of Electrical, Radio and Machine Workers, AFL-132 NLRB No. 28.